Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/16/2022 has been considered by the Examiner.
Claim Interpretation
Claims 1-20 recite a pulse shaper configured to pulse shape the incoming light.
Paragraph [0029] of the specification states, “…The photodetector circuit/pulse shaper 404 may include a photodiode 414 that is configured to absorb photons received from the reflected laser light beams 108 and 112 into current to be processed by other components of the monolithic LIDAR transceiver 202. In some embodiments, the photodiode 414 is an avalanche photodiode (APD). Photodetector circuit/pulse shaper 404 may also be configured to pulse shape the transmitted laser beam 106,110 and/or the received reflected laser light beams 108 and 112…”
There is no specific structure set forth beyond a photodetection element and its associated electronics that performs the function of pulse shaping.
Therefore, the limitation directed to “pulse shaping” is being interpreted as pulse shaping performed by the electronics associated with photodetection of light signals.
Response to Arguments
Claim Objections

Applicant’s amendment to claim 10 overcomes the objection set forth in the Office Action of 3/16/2022.
Double Patenting
It is agreed that Applicant’s claim amendments filed 6/16/2022 overcome the rejection of claims 1-12 for non-statutory double patenting.
Claim Rejections - 35 USC § 103
Applicant’s arguments, see the amendment and arguments, filed 6/12/2022, with respect to the rejection of claims 1 and 8 under 35 USC 103 have been fully considered and are persuasive.  The rejection of 1-12 has been withdrawn. 
Allowable Subject Matter
An updated search along with further consideration did not reveal any newly cited prior art raising a substantially new question of patentability with respect to claim 1-15.
Therefore, claims 1-15 are allowed.
				   New claims
Newly filed claims 16-20 presented subject matter requiring further search and consideration. A rejection of these claims based on this search follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albuquerque et al (KR 20080106899 A) in view of Giger et al (EP 2600168 A) and Crawford et al (USPN 6,646,479) .
With respect to claim 16, Albuquerque et al (KR 20080106899 A) disclose: A device [ taught by figure 1 ] comprising: a single integrated circuit [ page 3 of the translations states, “…In this embodiment, the various components of the LIDAR system 10 are integrated into a single SOI structure 12…” ] comprising a laser [ taught by laser source (22) ], a photodetector circuit [ taught by photodetector (34) ] including a pulse shaper, a processing circuit [ taught by processor (38) ], and a driver circuit; and a collimating lens optically coupled to the laser [ taught by collimating lens (28) ].
Figure 1 of Albuquerque et al (KR 20080106899 A) does not explicitly teach a driver circuit. 
Page 5 of the translation of Albuquerque et al (KR 20080106899 A) suggests direct modulation of the laser source is an alternative – “…. Indeed, in one embodiment, direct modulation of the laser source 22 may be used…”.
Therefore, a person of ordinary skill in the art would have been motivated, when using this alternative, to seek out means, known before the time of filing of the present application, for direct modulation of a laser source, such as disclosed by figure 3 of Giger et al (EP 2600168 A), which show a driver (5) directly modulating a semiconductor light source (1).
With regard to the limitation reciting “…including a pulse shaper…”, it is noted that column 1, lines 23-26 of Crawford (USPN 6,646,479) teach that it was known before the time of filing of the present application that a photodetection element produces a shaped pulse at it analog electrical signal output, thus rendering the limitation reciting “including a pulse shaper” obvious, as this limitation is being interpreted based on the specification.
Alternatively, this limitation would have been obvious because figure 1 of Albuquerque et al (KR 20080106899 A) teaches a signal processor (38), thus suggesting the use of Lidar pulse signal processing elements known before the time of filing of the present application, such as shown by figure 2 of Crawford et al (USPN 6,646,479), wherein the device of figure 2 shapes the raw input waveform for more precise range determination.
With respect to claim 18, the use of a silicon avalanche photodiode as a photodetector (APD) would have been obvious because page 4, of the translation of Giger et al (EP 2600168 A) states, “…A receiving unit for receiving a portion of the optical radiation reflected by a target object through a photosensitive electrical component having an electrical output signal as a received signal. The photosensitive component may in particular be a photodiode, especially an APD…”, thus establishing that one of ordinary skill in the art would have known that an APD accomplished the desired function of photodetection in range measuring systems.
With respect to claim 19, page 2 of the translation of suggests an embodiment that meets the limitations reciting: wherein the single integrated circuit further comprises a timing circuit configured to determine a time of flight of light received by the photodetector circuit, and wherein the processing circuit is configured to determine a distance from the device to an object based on the time of flight.
This is met by the following text in page 2 of the translation:  “…In an exemplary device, the LIDAR device emits short pulse infrared light in the form of a narrow beam towards the selected target. In general, short pulses hit the target and return back to the LIDAR device. The reflected energy is then captured by the light receiving element and converted from light energy to an electrical signal. A high speed clock is used to determine the total trip time, which can be used to calculate the range to the target…”
Therefore, claim 19 would have been obvious because it is met by an embodiment suggested by Albuquerque et al (KR 20080106899 A).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albuquerque et al (KR 20080106899 A) in view of Giger et al (EP 2600168 A) and Crawford et al (USPN 6,646,479), as applied to claim 13 above, and further in view of Gilliland et al (USPN 9,575,184).
Claim 17 differs from Albuquerque et al (KR 20080106899 A) in view of Giger et al (EP 2600168 A) and Crawford et al (USPN 6,646,479), as applied to claim 13, in that it recites the use of a VCSEL as the laser light source.
A person of ordinary skill in the art would have been motivated to use laser sources known before the time of the present application to be used as pulse sources in laser range measuring systems, thus leading to column 18, lines 40-53 of Gilliland et al, which teach that a VCSEL meets this function.
Furthermore, with respect to claim 20, column 18, lines 40-43 of Gilliland et al teach that a pulse duration of less than 30 nanosecond was typical for a VCSEK used as a light source for pulsed range finding.
Therefore, claims 17 and 20 would have been obvious because they recite the use of a known component for accomplishing a desired function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645